Title: From Anonymous to Abigail Brown Brooks Adams, 20 November 1825
From: Anonymous
To: Adams, Abigail Brown Brooks





Boston 20 Novr 1825


Sonnet. to Miss Brooks by a friend
What shall I, maiden, to thee Say,
Thou Art, so full of life; so gay;
’Twere Sui, to check thy mirth;
By musty laws, or sermons long;
And yet, in spite of Mirth, or Song
Thou must, with all the sprightly throng;
Descend, to mother Earth.
Yet, let not this, your spirits chill;
All, must obey dame Nature’s Will;
 But whilst you still, have Youth;
Make choice, from out the flatt’ring crowd,
That will beseige you, long and loud,
Of One, who is with sense endowed;
Good humor; health; & truth.

—Graceful & beautiful & kind.
With sparkling thoughts, & bright’ning mind—
With sweet affection’s native glow
Gushing from feelings overflow.—
With radiant looks from artless eyes
Which men of merit always prize—
Expressions forceful, accents clear
Which all her hearers love to hear.
With ready wit within controul
And manners indicating soul—
On bounteous nature’s ample page
This is eighteens raptu’rous age—
Happy—her lover—if he strike her—
This is Brooks, pray how d’ye like her?
—To Miss Heard & Miss Brooks
By green Tea, inspired;
As you have desired,
I sit down to write
(Past eleven at night,)
The lines, herewith sent
With friendly intent;
Which when you peruse;
I hope, may amuse.
This is all that I ask
As reward for my task.
So, I now must have done,
For the clock, hath Struck "One".
That being the case, it bids me take warning,
To wish you, good night; or rather good morning.
—
An Impromptu. from the Journal of a Traveller who had spent a very pleasant Evening in Boston
20 Novr. 1825. 1/2 past 11. P.M.
Two pretty girls, this night, I’ve seen;
Enchanting, fair, and just Eighteen;
And so bewitching, both;
That if I were, obliged to choose,
Which one to take, and which to lose,
I’d puzzled be, on oath.
One, is so still, so Soft, so Sly;
With such a modest beaming Eye;
’Twould make a Hermit glad.
The other, full of joy and mirth;—
But; both so equal, in their worth,
To part them, would be sad.
Then, since ’tis so; dear Damsels fair;
Let me, think of you, as a pair
Of Sister’s, lov’d full well:
If Heard were Brooks; or Brooks were Heard;
Which of the two, might, be preferred,
Is more than I, can tell.






